Exhibit 10.2
Cash-Settled RSU Agreement– Employees - 3-year ratable vesting




DINE BRANDS GLOBAL, INC.
2019 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is entered into as of
___________ by and between DINE BRANDS GLOBAL, INC., a Delaware corporation (the
“Company”) and ____________, an employee of the Company (the “Participant”).
RECITALS:
Pursuant to the Dine Brands Global, Inc. 2019 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the
Participant is to be granted a Restricted Stock Unit Award (the “Award”)
pursuant to which the Participant shall receive the cash value of shares of the
Company’s common stock, on the terms and conditions set forth herein.
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.GRANT OF RESTRICTED STOCK UNITS. The Company hereby grants to the Participant
an award of ____________ restricted stock units (the “Restricted Stock Units”).
Each Restricted Stock Unit represents the right to receive a cash payment based
on the value of one share of common stock, $.01 par value, of the Company (the
“Common Stock”), subject to the terms and conditions set forth herein.
2.    VESTING AND SETTLEMENT.
(a)    Service Vesting. Subject to the Participant’s continuous employment with
the Company, the Restricted Stock Units shall vest in accordance with the
specific vesting schedule set forth on Exhibit A hereto. Restricted Stock Units
that have vested in accordance with the vesting schedule set forth on Exhibit A
are referred to herein as “Vested Units.” Restricted Stock Units that are not
vested are referred to herein as “Unvested Units.”
(b)    Disability or Death. If the Participant’s employment with the Company
terminates due to Disability or death, the Restricted Stock Units shall become
immediately and fully vested and thereafter be considered Vested Units.
(c)    Change in Control. If the Participant’s employment with the Company is
terminated within a period of twenty-four (24) months following a Change in
Control (i) by the Company other than for Cause or (ii) by the Participant for
Good





--------------------------------------------------------------------------------





Reason (as such terms are defined herein below or in the Plan), the Restricted
Stock Units shall become immediately and fully vested and thereafter be
considered Vested Units.
(d)    Termination of Unvested Units. Except as set forth in Sections 2(b) and
2(c), upon the termination of the Participant’s employment, any then Unvested
Units held by the Participant shall be forfeited and canceled as of the date of
such termination.
(e)    Settlement of Vested Units. The Vested Units shall be settled in cash by
the delivery to the Participant of the cash equivalent of one share of Common
Stock per Vested Unit within thirty (30) days after the vesting of such
Restricted Stock Units as set forth on Exhibit A, or upon accelerated vesting as
set forth in this Section 2. Notwithstanding the foregoing, the Company may
determine in its sole and absolute discretion at the time of delivery that all
or a portion of the Vested Units shall be settled in shares of Common Stock. No
fractional shares will be issued under this Agreement.
3.    ADJUSTMENT IN COMMON STOCK. In accordance with the terms of the Plan, in
the event of any stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, a substitution or adjustment
shall be made to the terms of the Award, including the number and class of
securities subject thereto, as may be determined by the Committee, in its sole
discretion. Subject to the terms of the Plan, such other substitutions or
adjustments shall be made as the Committee in its sole discretion may deem
appropriate.
4.    NON-TRANSFERABILITY OF AWARD. The Award and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Award and this Agreement may be transferable
to the Participant’s family members, to a trust or entity established by the
Participant for estate planning purposes, to a charitable organization
designated by the Participant or pursuant to a qualified domestic relations
order. Except to the extent permitted by this Section 4, the Award may be
exercised or settled during the Participant’s lifetime only by the Participant
or the Participant’s legal representative or similar person. Except as permitted
by this Section 4, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.
5.    DISPUTE RESOLUTION. The parties hereto will use their reasonable best
efforts to resolve any dispute hereunder through good faith negotiations. A
party hereto must submit a written notice to any other party to whom such
dispute pertains, and any such dispute that cannot be resolved within thirty
(30) calendar days of receipt of such notice (or such other period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties. In the event that, within fifty (50) days of the
written notice referred to in the preceding sentence, a single arbitrator has
not been selected by mutual agreement of the


2

--------------------------------------------------------------------------------





parties, a panel of arbitrators (with each party to the dispute being entitled
to select one arbitrator and, if necessary to prevent the possibility of
deadlock, one additional arbitrator being selected by such arbitrators selected
by the parties to the dispute) shall be selected by the parties. Except as
otherwise provided herein or as the parties to the dispute may otherwise agree,
such arbitration will be conducted in accordance with the then existing rules of
the American Arbitration Association. The decision of the arbitrator or
arbitrators, or of a majority thereof, as the case may be, made in writing will
be final and binding upon the parties hereto as to the questions submitted, and
the parties will abide by and comply with such decision; provided, however, the
arbitrator or arbitrators, as the case may be, shall not be empowered to award
punitive damages. Unless the decision of the arbitrator or arbitrators, as the
case may be, provides for a different allocation of costs and expenses
determined by the arbitrators to be equitable under the circumstances, the
prevailing party or parties in any arbitration will be entitled to recover all
reasonable fees (including but not limited to attorneys’ fees) and expenses
incurred by it or them in connection with such arbitration from the
non-prevailing party or parties.
6.    NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Participant either at his/her address set forth below or
such other address as he or she may designate in writing to the Company, or to
the Company: Attention: Vice President – Legal (or said designee), at the
Company’s address or such other address as the Company may designate in writing
to the Participant.
7.    RIGHTS AS A STOCKHOLDER. Prior to any issuance of shares of Common Stock
in settlement of the Award, no Common Stock will be reserved or earmarked for
the Participant or the Participant’s account. Except as set forth in this
Section 7, the Participant will not be entitled to any privileges of ownership
of the shares of Common Stock subject to the Award (including, without
limitation, any voting rights) underlying Vested Units and/or Unvested Units
unless and until such shares of Common Stock are actually delivered to the
Participant hereunder. From and after the date hereof and unless and until the
Award is forfeited or otherwise transferred back to the Company, the Participant
will be credited with additional Restricted Stock Units having a value equal to
dividends declared by the Company (other than stock dividends), if any, with
record dates that occur prior to the settlement of the Award as if the shares of
Common Stock underlying the Award (whether payable in shares of Common Stock or
in cash) had been issued and outstanding, based on the fair market value of a
share of Common Stock on the applicable dividend payment date. Any such
additional Restricted Stock Units shall be considered part of the Award and
shall also be credited with additional Restricted Stock Units as dividends
(other than stock dividends), if any, are declared, and shall be subject to the
same terms and conditions as the Restricted Stock Units subject to the Award
with respect to which they were credited (including, but not limited to, the
forfeiture provisions set forth in Section 2 of this Agreement). Notwithstanding
the foregoing, no such additional Restricted Stock Units will be credited with
respect to any dividend declared by the Company in connection with which the
Award is adjusted pursuant to Section 3.


3

--------------------------------------------------------------------------------





8.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
9.    WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Award,
payment by the Participant of any federal, state, local or other taxes which may
be required to be withheld or paid in connection with the Award. The Company
shall withhold whole shares of Common Stock which would otherwise be delivered
to the Participant, having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with an award
(the “Tax Date”), or withhold an amount of cash which would otherwise be payable
to the Participant, in the amount necessary to satisfy any such obligation, or
the Participant may satisfy any such obligation by any of the following means:
(i) a cash payment to the Company, (ii) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to the Participant, in either case equal to the amount
necessary to satisfy any such obligation, or (iv) any combination of (i), (ii)
and (iii). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
maximum individual statutory tax rate in the Participant’s applicable
jurisdiction; provided that the Company shall be permitted to limit the number
of shares so withheld to a lesser number if necessary, in the judgment of the
Committee, to avoid adverse accounting consequences or for administrative
convenience. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Participant.
10.    INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part hereof, and the Award and this Agreement are subject to all terms
and conditions of the Plan.
11.    EMPLOYMENT. Neither the Plan, the granting of the Award, this Agreement
nor any other action taken pursuant to the Plan shall confer upon any person any
right to continued employment by or service with the Company, any Subsidiary or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary or any affiliate of the Company to terminate the employment of
any person at any time without liability hereunder. For purposes of this
Agreement, references to employment shall include employment or service with any
Subsidiary of the Company.
12.    AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including any rule of the New York Stock
Exchange, or any other stock


4

--------------------------------------------------------------------------------





exchange on which shares of Common Stock are traded; provided, however, that no
amendment may impair the rights of the Participant without the consent of the
Participant.
13.    GOVERNING LAW. This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
14.    SECTION 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Participant pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject the
Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Participant shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Participant’s termination of employment, such term shall be
deemed to refer to the Participant’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Participant is a “specified employee,” as defined in Section
409A of the Code, as of the date of Participant’s separation from service, then
to the extent any amount payable to the Participant (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Participant’s separation from service and (iii)
under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of the separation from service and (b) the date of the
Participant’s death.
15.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
16.    AWARDS SUBJECT TO CLAWBACK. The Award and any cash payment or shares of
Common Stock delivered pursuant to the Award are subject to forfeiture, recovery
by the Company or other action pursuant to this Agreement or any clawback or
recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
17.    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Cause” shall mean as determined by the Company, (i) the willful failure
by the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness); (ii) the Participant’s willful misconduct that is
demonstrably and


5

--------------------------------------------------------------------------------





materially injurious to the Company, monetarily or otherwise; (iii) the
Participant’s commission of such acts of dishonesty, fraud, misrepresentation or
other acts of moral turpitude as would prevent the effective performance of the
Participant’s duties; or (iv) the Participant’s conviction or plea of no contest
to a felony or a crime of moral turpitude.
(b)    “Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than
three months under a long-term disability plan maintained by the Company or one
of its Subsidiaries.
(c)    The Participant shall have “Good Reason” to effect a voluntary
termination of his or her employment in the event that the Company (i) breaches
its obligations to pay any salary, benefit or bonus due to him or her, including
its obligations under this Agreement, (ii) requires the Participant to relocate
more than 50 miles from the Participant’s current, principal place of
employment, (iii) assigns to the Participant any duties inconsistent with the
Participant’s position with the Company or significantly and adversely alters
the nature or status of the Participant’s responsibilities or the conditions of
the Participant’s employment, or (iv) reduces the Participant’s base salary
and/or bonus opportunity, except for across-the-board reductions similarly
affecting all similarly situated employees of the Company and all similarly
situated employees of any corporation or other entity which is in control of the
Company; and in the event of any of (i), (ii), (iii) or (iv), the Participant
has given written notice to the Committee or the Board of Directors as to the
details of the basis for such Good Reason within thirty (30) days following the
date on which the Participant alleges the event giving rise to such Good Reason
occurred, the Company has failed to provide a reasonable cure within thirty (30)
days after its receipt of such notice and the effective date of the termination
for Good Reason occurs within 90 days after the initial existence of the facts
or circumstances constituting Good Reason.


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Award
Agreement on the day and year first above written.
COMPANY:

DINE BRANDS GLOBAL, INC.


By:            
    Stephen P. Joyce
Chief Executive Officer


PARTICIPANT:

            
[Name]

            
Address

            
City/State/Zip


7

--------------------------------------------------------------------------------





EXHIBIT A
RESTRICTED STOCK UNIT AWARD AGREEMENT
VESTING SCHEDULE
The Restricted Stock Units (RSUs) shall vest as set forth in the table below:
Grant Date
Shares Granted
Vesting Dates
 
 
The RSUs shall vest in equal and ratable installments upon each of the first,
second and third anniversaries of the date of grant









8